DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent CN 202864681.
 	Chinese patent CN 202864681 shows a lifting hook comprising a linear mid-section, a first lower section (2) that is rounded or “curved” at its outer corner connection with the linear mid-section and ends in a flat distal end, a second upper section that is curved at an obtuse angle relative to the linear mid-section and terminates in a flattened distal end defining an eye (5), and a handle (4) mounted to the linear mid-section.  While the second upper section appears to extend at an approximately 150 degree angle relative to the longitudinal center axis of the linear mid-section, the angle of inclination is not specifically disclosed.
 	However, depending on the size and shape of the article being lifted, it would have been an obvious choice of mechanical  design to curve the upper section at an obtuse angle between 150 – 153 degrees relative to the longitudinal center line of the linear mid-section as long as the eyelet (5) was located near the center of gravity of the lifted article.  Such a design would allow the article to be lifted in a stable manner.  It is also pointed out that the resulting hook would have an overall general shape that is a hybrid of a C-shape (due to its shape circumscribing ¾ of a circle with an opening facing toward the right side) and an L-shape (due to its linear mid-section that extends vertically when in use) as broadly as recited in claim 1.
 	Regarding claims 5 and 7, the radius of curvature or size of the eyelet opening could obviously fall within the dimensional ranges set forth in these claims depending on the weight and shape of the article to be lifted or the environment in which the resulting lifting hook is intended to be used.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seckler (US-1,798,001) in view of Zimmerman (US-3,450,428).
 	Seckler shows a hook that is capable of lifting, the hook comprising a linear mid-section (22) with integral handle (28), a first curved section (23) that terminates in a flattened toe with a beveled inner edge (see Fig. 1), and a second section (24) that terminates in a flattened distal end defining an eye (25).  This second section diverges from the mid-section such that it widens towards its distal end and locates the lifting or pulling point (26) along the same axis as a load (31) supported on the first curved section (23).
 	Zimmerman shows a lifting hook that also locates an eyelet opening (32) directly over a load being supported on the lower curved section (38).  But, Zimmerman provides a section (28) that curves at an obtuse angle relative to the center axis of a linear mid-section section (36) to position the eyelet (32) over the load.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the diverging widened section (24) of Seckler with a rod-shaped curved section, similar to that shown in the Zimmerman patent, as an alternative yet functionally equivalent means of supporting the eyelet opening along the same axis as the load supported on the first curved section.  The resulting rod-shaped section would use less material thereby creating a lighter and less expensive product.  Depending on the size and shape of the load to be lifted, it would have been an obvious choice of mechanical design to form the angle between the upper curved section and linear mid-section between 150-153 degrees so long as the eyelet was located directly above the supported load.  Further, the resulting hook would be generally shaped as a combination of the letters C and L in that the hook would have upper and lower curved sections (similar to the letter C) with a linear mid-section (similar to the letter L).
 	Regarding claim 2, the Zimmerman patent shows it old and well known to form the sections of a hook out of rounded rod-shaped material.
 	Regarding claims 3, 5-7, 10, and 15-18, in the absence of any disclosed criticality, the radius of curvature or size of the eyelet opening could obviously fall within the dimensional ranges set forth in these claims depending on the weight and shape of the article to be lifted or the environment in which the resulting lifting hook is intended to be used.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
 	In regard to claims 8, 9, 13, and 14, the beveled inner edge on Speckler’s lower curved section (see Fig. 1) could also be considered as a “shaved” section as broadly as recited in the claims.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on the Mallory (US-1,746,707) or Decker (US-1,449,975) patent applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Further, regarding the new limitation in each independent claim further defining the overall hook shape as a C-shape/L-shape hybrid design, the resulting hooks shapes presented above would have a general shape that includes elements of a letter “C” and the letter “L”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/30/2022